DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Claims 8, 16, 24-26, 28, 30 and 32-37 had been cancelled previously.
Claims 38-46 have been newly added.
Claims 1-7, 9-15, 17-23, 27, 29, 31 and 38-46 are pending.
Applicant's arguments in the Remarks filed on 02/22/2021 have been fully considered but they are not persuasive. 
	It is noted that the applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the Applicant’s arguments with regards to the rejections on the ground of non-statutory double patenting (pages 12-13) and the rejections on the ground of 35 U.S.C 103(a) (pages 14-17), Examiner respectfully disagrees.


Masuda discloses a watermark information 534 (Figure 5) is visually and graphically represented as one-dimensional or two-dimensional barcodes (¶ [0019]) superimposed on an image 532 of data element including video file (¶ [0013]) along a lower left-hand margin area of the image (¶ [0024]).

For the given reason above, the rejections are maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9, 11-14, 17 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,451,212 in view of Ogino et al (US 7548887) and further in view of Masuda (US 2010/0084849).
The application claim 1 and the patented claim 1 are both drawn to the same invention.
The differences between the application claim 1 compared to the patented claim 1 are “…having control information embedded in a base band video signal of audiovisual content conveyed by the broadcast signal”, and “wherein the control information is represented as… video signal”.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the patented claim with the teaching of Ogino, so to provide an alternative way of transmitting superposed control information as a matter of engineering choices.
Masuda discloses a watermark information 534 (Figure 5) is visually and graphically represented as one-dimensional or two-dimensional barcodes (¶ [0019]) superimposed on an image 532 of data element including video file (¶ [0013]) along a lower left-hand margin area of the image (¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the patented claim in view of Ogino, so to represent the superposed control information as matter of designed choices.

Claims 3-6 correspond to the patent claims 2-5 respectively.
Claim 9 corresponds to the patent claim 6.
Claims 11-14 correspond to the patent claims 7-10 respectively.
Claim 17 corresponds to the patent claim 11.
Claim 38 corresponds to the patent claim 1.
Claim 39 corresponds to the patent claim 6.
Claim 40 corresponds to the patent claim 11.
Allowance of application claims 1, 3-6, 9, 11-14, 17 and 38-40 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claims 1-11. Therefore, obviousness type double patenting is appropriate.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-7, 9-10, 14-15, 17-18, 22-23 and 38-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogino et al (US 7548887) in view of Kouda (US 2008/0313261) and further in view of Masuda (US 2010/0084849).
Regarding claim 1, Ogino discloses an apparatus (Figure 3) comprising:

circuitry configured to extract the control information; and circuitry configured to initiate access to the data content based on the control information (Col 15 lines 54-67 and Col 18 lines 4-28 for detecting and processing the superposed control information to initiate control decoding process of digital media broadcast signal based on the control information),
wherein the control information is as a video code in one or more lines along an edge of the base band video signal (Col 14 lines 35-40 and Col 17 lines 48-53 for a copy control information is superposed as digital-watermark information on a base band digital video signal; Col 9 lines 59-60, Col 11 lines 62-67 and Col 13 lines 13-17 for the digital video signal or main information signal like picture information is represented or displayed on a monitor to which the digital video signal is supplied along with the superposed copy control information; and Col 13 lines 1-17 for copy control information subjected to a spectrum-spreading process using PN codes becomes a signal occupying a broad band as shown in Figure 7B and is added and superposed on the digital video signal at a smaller level at bottom edge of a dynamic range of the digital video signal as shown in Figure 7C. One skill in the art would appreciate the watermark information code embedded on a video signal is a video code. It means that Ogino 
Ogino is silent about the control information adapted to cause the apparatus to access data content on a network server and to initiate access to the data content on the network server based on the control information. Ogino does disclose the control information is superposed as a video code in one or more lines along an edge of the base band video signal (Figures 7B-7C; Col 11 lines 10-16, Col 12 line 51 through Col 13 line 17 and Col 17 lines 48-53), but is silent about control/watermark information being represented on an image of video.
Kouda discloses control information adapted to cause the apparatus to access data content on a network server (¶ [0010]-[0012], ¶ [0056]-[0058], ¶ [0063], ¶ [0076]-[0078] and ¶ [0117]-[0120]), and to initiate access to the data content on the network server based on the control information (¶ [0019] and ¶ [0076]-[0081]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the control information of Ogino to include distribution parameter to control access timing to server to download file content as taught by Kouda, so to provide an enhanced system in other usages utilizing control information to obtain content from servers and controlling the distribution of the concentration of access to a server to smooth traffic peaks.
Masuda discloses a watermark information 534 (Figure 5) is visually and graphically represented as one-dimensional or two-dimensional barcodes (¶ [0019]) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ogino in view of Kouda with the teaching of Masuda, so to represent the superposed control information as matter of designed choices.

Regarding claim 2, Ogino in view of Kouda and further in view of Masuda discloses the apparatus as discussed in the rejection of claim 1. The combined system further discloses wherein the control information comprises a trigger information (taught by Kouda; ¶ [0038] and ¶ [0112]).

Regarding claim 6, Ogino in view of Kouda and further in view of Masuda discloses the apparatus as discussed in the rejection of claim 1. The combined system further discloses circuitry configured to execute an application program in accordance with the control information (Kouda’s Figure 6).

Regarding claim 7, Ogino in view of Kouda and further in view of Masuda discloses the apparatus as discussed in the rejection of claim 38. The combined system further discloses wherein the distribution parameter indicates a random period of time by which access to the network server is to be delayed (taught by Kouda; ¶ [0012], ¶ [0056], ¶ [0063] and ¶ [0078]).



Regarding claims 17-18 and 22-23 all limitations of claims 17-18 and 22-23 are analyzed and rejected corresponding to claims 1-2 and 6-7 respectively.

Regarding claim 38, Ogino in view of Kouda and further in view of Masuda discloses the apparatus as discussed in the rejection of claim 1. The combined system further discloses wherein the control information comprises a distribution parameter which controls access timing to the network server so as to avoid a concentration of access to the network server, and wherein a period of time by which access to the network server is to be delayed is determined by the distribution parameter (taught by Kouda; ¶ [0010]-[0012], ¶ [0056]-[0058], ¶ [0063], ¶ [0076]-[0078] and ¶ [0117]-[0120]).

Regarding claims 39-40, all limitations of claims 39-40 are analyzed and rejected corresponding to claim 38.

Regarding claim 41, Ogino in view of Kouda and further in view of Masuda discloses the apparatus as discussed in the rejection of claim 1. The combined system further discloses wherein the one or more lines are one or more horizontal lines along the edge of the base band video signal (taught by Ogino; Figures 7b-7C and Col 13 lines 1-17; and taught by Masuda; Figure 5 and ¶ [0024]).

.

Claims 3-5, 11-13, 19-21, 27, 29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogino et al (US 7548887) in view of Kouda (US 2008/0313261) and further in view of Masuda (US 2010/0084849) as applied to claim 2 above, and further in view of Nejime et al (US 7272843).
Regarding claim 3, Ogino in view of Kouda and further in view of Masuda discloses the apparatus as discussed in the rejection of claim 2. The combined system is silent about the data content comprises an application program to be executed in interlocked relationship with the audiovisual content conveyed by the broadcast signal.
Nejime discloses a system in which the data content comprises an application program to be executed in interlocked relationship with the audiovisual content conveyed by the broadcast signal (Col 12 lines 8-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combined system of Ogino and Kouda with the teaching of Nejime about data content in the broadcast signal comprising an application program to be executed in interlocked relationship with the content, so to enhance system with the ability of content substitution based on control information.

Regarding claim 4, Ogino in view of Kouda and further in view of Masuda discloses the apparatus as discussed in the rejection of claim 2. The combined system is silent about the trigger information further comprises a trigger type to control an 
Nejime discloses the trigger information further comprises a trigger type to control an application program including an activation of the application program, an acquisition of the application program, a dispatch of an event of the application program, or an end of the application program being executed (Figures 4 and 11; Col 12 lines 8-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combined system of Ogino and Kouda with the teaching of Nejime, so to enhance system with a various function of control or trigger information to be used for execution of received application program in the broadcast content signal.

Regarding claim 5, Ogino in view of Kouda and Masuda and further in view of Nejime discloses the apparatus as discussed in the rejection of claim 4. The combined system further discloses the event includes initiating access to the data content on the network server (taught by Kouda; Figures 3-4).

Regarding claims 11-13, all limitations of claims 11-13 are analyzed and rejected corresponding to claims 3-5.



Regarding claim 27, Ogino in view of Kouda and further in view of Masuda discloses the apparatus as discussed in the rejection of claim 1. The combined system further discloses the control information is embedded in the base band video signal (taught by Ogino; Col 17 lines 48-60), but is silent about at adequate timings to enable successful interlocking with the data content.
Nejime discloses a system in which the information is embedded in the broadcast signal at adequate timings to enable successful interlocking with the data content (Col 6 lines 1-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combined system of Ogino and Kouda with the teaching of Nejime, so to enhance system with a various function of control or trigger information to be used for execution of received application program in the broadcast content signal.

	Regarding claims 29 and 31, all limitations of claims 29 and 31 are analyzed and rejected corresponding to claim 27.

Allowable Subject Matter

Claims 44-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421